Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated January 16, 1985, which, after a statutory fair hearing, affirmed a determination of the local agency denying the petitioner’s application for medical assistance on the ground that she transferred nonexempt resources in order to qualify for that assistance.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
We conclude, contrary to the petitioner’s assertion, that there is substantial evidence in the record to support the finding of the respondent Perales that the petitioner’s medical condition effectively precluded her return to her Florida condominium, and that this residence therefore did not qualify as an exempt homestead pursuant to Social Services Law § 366 (5). The remainder of the petitioner’s contentions are either unpreserved or without merit. Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.